Citation Nr: 1101619	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-36 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran & K.R.


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to February 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's service connection claim 
for a left foot disability.  The Veteran submitted a Notice of 
Disagreement in June 2007 and timely perfected his appeal in 
November 2007.  

In June 2009, the Veteran testified before the undersigned Acting 
Veterans Law Judge, who was designated by the Chairman to conduct 
the hearings pursuant to 
38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2010) and who 
participated in this decision.  A transcript of this proceeding 
has been associated with the claims file.

The Board previously remanded this claim to the Appeals 
Management Center (AMC)/RO for further development in August 2009 
and in April 2010.  The Board is obligated by law to ensure that 
the RO complies with its directives; where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 11 
Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's left foot disability clearly and unmistakably 
existed prior to service.

2.  There is clear and unmistakable medical evidence that the 
Veteran's pre-existing left foot disability was not aggravated 
beyond the natural progression of the disease by his time in 
active duty service.




CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.304(b), 3.306(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
Veteran, or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Duties to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information, 
medical or lay, that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  

Prior to and following the initial adjudication of the Veteran's 
claim, letters dated in February 2007 and October 2009 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, 
at 187.  These letters also informed the Veteran of how VA 
determines the appropriate disability rating or effective date to 
be assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate his claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

Duties to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  Private 
medical records identified by the Veteran have been obtained, to 
the extent possible.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The record indicates 
that the appellant participated in VA examinations in December 
2009 and May 2010.  The results from these examination reports 
have been included in the claims file for review.  The 
examinations involved a review of the claims file, thorough 
examination of the Veteran, and opinions that were supported by 
sufficient rationale.  Therefore, the Board finds that the 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the Veteran's 
claim.

Additionally, the Board finds there has been substantial 
compliance with its August 2009 and April 2010 remand directives.  
The Board notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's engagement 
letter would be required, not strict compliance."  See D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall (Stegall v. West, 11 Vet. App. 268) violation when the 
examiner made the ultimate determination required by the Board's 
remand.)  The record indicates that the AMC scheduled the Veteran 
for medical examinations and the Veteran attended those 
examinations.  The AMC later issued a Supplemental Statement of 
the Case in October 2010.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the mandates of 
its remands.  See Stegall, supra.  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the claim 
based on the evidence that is of record consistent with 38 C.F.R. 
§ 3.655 (2010).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the Veteran is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The Veteran has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran maintains that his current left foot disability was 
aggravated by his military service.  Specifically, he contends 
that upon re-injuring his left foot during basic training, his 
pre-existing left foot disability was aggravated beyond the 
natural progression of the disease.

Governing Law and Regulations

Service connection connotes many factors, but essentially, it 
means that the facts, shown by the evidence, established that a 
particular disease or injury resulting in disability was incurred 
coincident with active military, naval, or air service, or, if 
preexisting such service, was aggravated therein.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.303(a) (2010).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except for defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment, or when clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment.  See 38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.304(b) (2010).  However, where there 
is "clear and unmistakable" evidence that the injury or disease 
claimed pre-existed service, the presumption does not attach, and 
the issue becomes whether the disease or injury was aggravated 
during service.  Id.  

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  See 38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(b) 
(2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary 
or intermittent flare-ups of a pre-existing injury or disease are 
not sufficient to be considered "aggravation in service" unless 
the underlying condition itself, as contrasted with mere 
symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness attaches where there has been an 
induction medical examination during which the disability about 
which the Veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).  The 
history conforming to accepted medical principles should be given 
due consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical and 
evidentiary principles in relation to value consistent with 
accepted medical evidence relating to incurrence, symptoms and 
course of the injury or disease, including official and other 
records made prior to, during or subsequent to service, together 
with all other lay and medical evidence concerning the inception, 
development and manifestations of the particular condition will 
be taken into full account.  See 38 C.F.R. § 3.304(b)(2) (2010).  

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if against 
his own interest are of no force and affect if other data do not 
establish the fact.  See 38 C.F.R. § 3.304(b)(3) (2010).  
Moreover, a recorded history provided by a lay witness does not 
constitute competent medical evidence of a chronic pre-service 
condition, even though a veteran's account of his pre-service 
illnesses was recorded by medical examiners.  Cf. LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

The law further provides that the burden to show no aggravation 
of a pre-existing disease or disorder during service is an 
onerous one that lies with the government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  Importantly, VA Office of the General 
Counsel determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3-03 
(July 16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions of 
the General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals for 
the Federal Circuit in Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004), which summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:  

When no pre-existing condition is noted upon entry 
into service, the Veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's 
disability was both pre-existing and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" pre-existing condition.  See 
38 U.S.C. § 1153 (West 2002).  If this burden is met, 
then the Veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut 
the presumption of soundness under section 1111, the 
Veteran's claim is one for service connection.  This 
means that no deduction for the degree of disability 
existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.

See Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Analysis

In this case, the evidence shows that prior to military service, 
the Veteran injured his left foot, resulting in fractures through 
the distal ends of the second, third, fourth, and fifth 
metatarsals with lateral displacement of the distal fragments of 
the third, fourth, and fifth digits.  See Private Hospital 
Emergency Admission Report, Sept. 30, 1979; Private Hospital x-
ray Report, Sept. 30, 1979.  In October 1982, the Veteran 
underwent a military enlistment examination and the military 
medical professional noted moderate flat feet, dorsal flexion to 
twenty-degrees, and a history of left foot injury with no current 
sequellae.  While in-service, the Veteran complained of left foot 
pain and was diagnosed with left foot malunion of the 4th and 5th 
metatarsals.  See Service Treatment Records, January 20, 1983 and 
January 21, 1983.  Ultimately, the Veteran was separated from 
military service based on diagnosed (i) malunion of the 3rd and 
4th metatarsals of the left foot, with associated shortening, and 
(ii) synovitis of the 3rd and 4th metatarsal phalangeal joints of 
the foot.  See Entrance Physical Standards Board Proceedings, 
Jan. 21, 1983.  It is for this left foot disability that the 
Veteran currently seeks to establish service connection.

Based on the foregoing, the Board finds that the Veteran's 
current left foot disability pre-existed his military service.  
Although the Veteran's current left foot disability was not 
specifically noted on his October 1982 enlistment examination 
report, medical records dated prior to his enlistment clearly and 
unmistakably establish a diagnosed left foot disability prior to 
the Veteran's enlistment.  See Private Hospital Emergency 
Admission Report, Sept. 30, 1979; Private Hospital x-ray Report, 
Sept. 30, 1979.  

With regard to the question of whether the Veteran's left foot 
disability was aggravated by military service (and if so, whether 
such an increase was due to the natural progress of the disease 
or whether it did exceed the natural progress of the disease), 
the medical evidence of record tends to indicate there was no 
aggravation, or increase in severity, caused by military service.  
Despite his complaints during service, service treatment records 
are completely negative for any evidence of an increase in the 
underlying pathology of any left foot disability.  Moreover, 
after reviewing all the evidence of record and considering the 
Veteran's account of his disability, the May 2010 VA examiner 
opined that the Veteran's current left foot disability, with 
shortening of the foot, was not likely caused or aggravated by 
his military service.  See VA Examination Addendum, May 18, 2010.  
The VA examiner specifically cited medical documentation of the 
Veteran's pre-service left foot injury, the absence of any 
documented left foot trauma in-service, left foot x-ray findings 
(past and present), and a current examination of the Veteran's 
left foot, as factors supporting this opinion.  Id.  

The Veteran is competent to contend, as he has on multiple 
occasions, that military service aggravated his currently 
diagnosed left foot disability.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); Board Hearing Transcript, 
pp. 10-11, June 15, 2009; see also Notice of Disagreement, June 
8, 2007.  As a lay person, however, he is not qualified to render 
opinions, which require medical expertise, such as to attribute 
any increase in severity to military service versus the natural 
progression of the disability or anther medical disability.  See 
38 C.F.R. § 3.159(a) (2010); see also Colantonio v. Shinseki, 606 
F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases 
lay testimony "falls short" in proving an issue that requires 
expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 
1278 (Fed. Cir. 2010).  Therefore, his statements alone are 
insufficient to establish, clearly and unmistakably, that his 
left foot disability was aggravated by military service.  

As the VA examiner performed an appropriate examination of the 
Veteran and is a medical doctor, with relevant training and 
experience, the Board finds the examiner well qualified to assess 
whether the Veteran's current left foot disability was caused, 
and/or aggravated, by military service.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Therefore, the Board finds the 
VA examiner's opinion to be the most probative and persuasive 
evidence, showing, clearly and unmistakably, that the Veteran's 
pre-existing left foot disability was not aggravated during, or 
because of, active service.  Again, the only evidence to the 
contrary consists of the Veteran's lay statements; however, as 
above, his opinion, by itself, is not considered competent 
evidence to establish service connection.  See Colantonio, supra.

The Board finds that VA has met its burden to rebut the 
presumption of soundness, as to the left foot disability, and has 
shown no aggravation during service, by clear and unmistakable 
evidence.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a left foot disability.  
The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b) is not applicable, as there is not an approximate balance 
of evidence.  See generally Gilbert, supra.








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a left foot disability is 
denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


